          Case 1:21-mj-00063-ZMF Document 4 Filed 02/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       :
                                                :
                                                :
                                                :     CASE: 21-mj-00063 (ZMF)
            v.                                  :
                                                :
 DANIEL GOODWYN,                                :
                                                :
                       Defendant.               :
                                                :

                       NOTICE OF SUBSTITUTION OF COUNSEL

       PLEASE NOTICE the appearance in this action of Lucy Sun, Assistant United States

Attorney, the United States Attorney’s Office, as counsel for the United States of America in

place of Assistant United States Attorney Christopher Berridge.



                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney


                                             By:       /s/ Lucy Sun
                                             Lucy Sun
                                             Massachusetts Bar No. 691766
                                             Assistant United States Attorney
                                             Detailee
                                             United States Attorney’s Office
                                             for the District of Columbia
                                             Telephone No. (617) 590-9468
                                             Lucy.sun@usdoj.gov
          Case 1:21-mj-00063-ZMF Document 4 Filed 02/21/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 21st day of February 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                                /s/ Lucy Sun
                                               Lucy Sun
                                               Assistant United States Attorney
